DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 7/23/2019.
Claims 1-22 are currently pending and have been examined.
Information Disclosure Statement
	All references disclosed in the IDS dated 11/07/2019 have been considered.
Abstract
The disclosure is objected to because of the following informalities: 
“include a seat configuration determination control unit…” should read “includes a seat configuration determination control unit…” or “including a seat configuration determination control unit…;” and
“at least one part” should read “at least in part.”
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informality:  in Paragraph 0008, “at least one part” should read “at least in part.”  Appropriate correction is required.


Claim Objections
Claim 2 is objected to because of the following informality:  “at least one part” should read “at least in part.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a seat configuration determination control unit that provides…” and “iteratively updates…” of Claims 1, 14, and 22 (as well as the dependent claims thereof); 
“a booking system in communication with the seat configuration determination control unit, wherein the reservations are input into the booking system” of Claim 3; and 
“receiving the reservations from a booking system in communication with the seat configuration determination control unit” of Claims 16 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, these terms are interpreted in light of Paragraphs 0058-0061 of the Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 discloses “wherein the portfolio of variable price offerings include variable prices determined through probability of achieving at least one of increased revenue, increased profit, or increased load factor.”  The only support found for this limitation is found in Paragraph 0050, which essentially repeats this language verbatim.  The original disclosure contains no explanation or guidance as to how Applicant contemplates a probability of 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 14, the limitation of a seat configuration determination control unit that provides a portfolio of seat configuration options for a scheduled trip of the aircraft, as drafted, is a processes that, under its broadest reasonable interpretation, covers certain methods of organizing human activity.  Additionally, the limitation of wherein the seat configuration determination control unit iteratively updates the portfolio of seat configuration options based on reservations for the scheduled trip.  , as drafted, is a processes that, under its broadest reasonable interpretation, covers mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a seat configuration management system and a seat configuration determination control unit.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) or generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 2-13 and 15-21
Claims 2 and 15 disclose the determination of a final seat configuration for the scheduled trip by, at least in part, iteratively updating the portfolio of seat configuration options (an abstract idea in the form of a mental process), which does not integrate the claims into a practical application.
Claim 3 discloses a booking system in communication with the seat configuration determination control unit, wherein the reservations are input into the booking system (merely uses a computer as a tool to perform an abstract idea), which does not integrate the claim into a practical application.  
Claims 4 and 17 disclose an aircraft seat configuration database in communication with the seat configuration determination control unit, wherein the aircraft seat configuration database stores seat configuration options data regarding the aircraft (merely using a computer as a tool to perform an abstract idea), which does not integrate the claims into a practical application.
Claims 5-6 and 18 disclose the portfolio of seat configuration options include various characteristics of the seats and cabin (narrowing the field of use), which does not integrate the claims into a practical application. 
Claims 7 and 19 disclose the seat configuration determination control unit iteratively updates the portfolio of seat configuration options until a seat reconfiguration deadline is reached (an abstract idea in the form of a mental process), which does not integrate the claims into a practical application.
Claims 8 and 20 disclose the seat configuration determination control unit adjusts rows of a final seat configuration based on one or more defined seat assignments (an abstract 
Claims 9 and 21 disclose the seat configuration determination control unit assigns one or more seat assignments after a final seat configuration is determined (an abstract idea in the form of a mental process and a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claim 10 discloses the seat configuration determination control unit iteratively updates the portfolio of seat configuration options at predetermined time intervals (an abstract idea in the form of a mental process), which does not integrate the claim into a practical application. 
Claim 11 discloses the seat configuration determination control unit iteratively updates the portfolio of seat configuration options upon receipt of each of the reservations (an abstract idea in the form of a mental process), which does not integrate the claim into a practical application.
Claim 12 discloses the portfolio of seat configuration options includes a portfolio of variable price offerings of seats with variable seat attributes including seat pitch, legroom, recline range, seat width, armrest width, proximate window, proximate aisle, proximate cross-aisle, proximate bulkhead, seat location in an interior arrangement, handicap friendly features, and child friendly features (narrowing the field of use), which does not integrate the claim into a practical application.
Claim 13 discloses the portfolio of variable price offerings include variable prices determined through probability of achieving at least one of increased revenue, 
Claim 16 discloses receiving the reservations from a booking system in communication with the seat configuration determination control unit (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Regarding Claim 22, the limitations of receiving reservations for a scheduled trip of the aircraft from a booking system in communication with the seat configuration determination control unit; and providing, by the seat configuration determination control unit, a portfolio of seat configuration options for the scheduled trip of the aircraft, wherein the portfolio of seat configuration options comprises locations of seats and monuments within the internal cabin, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Additionally, the limitations of storing seat configuration options data regarding the aircraft in an aircraft seat configuration database in communication with a seat configuration determination control unit; iteratively updating, by the seat configuration determination control unit, the portfolio of seat configuration options based on the reservations for the scheduled trip, wherein said iteratively updating continues until a seat reconfiguration deadline is reached; and determining, by the seat configuration determination control unit, a final seat configuration for the scheduled trip through said iteratively updating, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an aircraft seat configuration database, a seat configuration determination control unit, and a booking system.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) or generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 11, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert (PGPub 20090292566) (hereafter, “Bossert”) in view of Savian et al (PGPub 20160180017) (hereafter, “Savian”).  
Claims 1 and 14, Bossert discloses a seat configuration management system/method for determining a seat configuration (¶ 0003, 0009, 0013; system analyzes alternate physical arrangements of infrastructure, including seats, to select a target physical arrangement).  Bossert does not explicitly disclose but Savian does disclose wherein the determined seat configuration is of an internal cabin of an aircraft (Abstract; ¶ 0002, 0066; layout of passenger accommodations (LOPA)).  
Bossert additionally discloses a seat configuration determination control unit that provides a portfolio of seat configuration options (¶ 0012-0013, 0035-0036, 0046-0047, 0050; Fig. 1; apparatus contains a database; database may store candidate table configurations; each table has an associated seat capacity).  Bossert does not explicitly disclose but Savian does disclose wherein the seat configuration options are for a scheduled trip of the aircraft (¶ 0002, 0066-0067; layout of passenger accommodations (LOPA)).
Bossert additionally discloses wherein the seat configuration determination control unit iteratively updates the portfolio of seat configuration options based on reservations (¶ 0047-0048, 0059-0061, 0072; Figs. 3-4, 7; upon receipt of each reservation request, system performs yield management calculations including possible arrangement configurations; configurations which are not feasible based on the reservation information are changed from "open" to "closed").  Bossert does not explicitly disclose but Savian does disclose wherein the reservations are for the scheduled trip (Abstract; ¶ 0002, 0066-0067; layout of passenger accommodations (LOPA)).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the airplane configuration functionality of Savian with the seat KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Savian are applicable to the base device (Bossert), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 2 and 15, Bossert in view of Savian discloses the limitations of Claims 1 and 14.  Bossert additionally discloses wherein the seat configuration determination control unit determines a final seat configuration by, at least one part, iteratively updating the portfolio of seat configuration options (¶ 0033, 0059, 0072; "For example, both table assignments and the table configuration may "float" or remain flexible until the end of the reservation process, at which time the system may determine a final table layout and assign a specific table to each accepted reservation request;" upon receipt of each reservation request, system performs yield management calculations including possible arrangement configurations).  Bossert does not explicitly disclose but Savian does disclose wherein the seat configuration is for the scheduled trip (Abstract; ¶ 0002, 0066-0067; layout of passenger accommodations (LOPA)).  The motivation to combine remains the same as for Claim 1.  
Regarding Claim 3, Bossert in view of Savian discloses the limitations of Claim 1.  Bossert additionally discloses a booking system in communication with the seat configuration determination control unit, wherein the reservations are input into the booking system (¶ 0035, 0046-0048, 0074; Figs. 1, 3-4; system contains both a yield management calculation 
Regarding Claims 4 and 17, Bossert in view of Savian discloses the limitations of Claims 1 and 14.  Bossert additionally discloses an aircraft seat configuration database in communication with the seat configuration determination control unit (¶ 0035, 0074; Fig. 1; system contains both a yield management calculation module for determining seat arrangements and databases for storing candidate configurations and reservations).  Bossert does not explicitly disclose but Savian does disclose wherein the aircraft seat configuration database stores seat configuration options data regarding the aircraft (¶ 0009, 0012; Fig. 1; software modules contain aircraft layout configurations corresponding to aircraft type).  The motivation to combine remains the same as for Claim 1.  
Regarding Claim 5, Bossert in view of Savian discloses the limitations of Claim 1.  Bossert additionally discloses wherein the portfolio of seat configuration options comprises one or both of locations or sizes of seats within an area (¶ 0050, 0074-0075; system contains a table configuration database, which includes indices for location placement and seat capacity).  Bossert does not explicitly disclose but Savian does disclose wherein the determined seat configuration is of an internal cabin of an aircraft (Abstract; ¶ 0002, 0066; layout of passenger accommodations (LOPA)).  The motivation to combine remains the same as for Claim 1.  
Regarding Claim 6, Bossert in view of Savian discloses the limitations of Claim 5.  Bossert does not explicitly disclose but Savian does disclose wherein the portfolio of seat configuration options further comprises locations of monuments within the internal cabin (¶ 0067-0068, 
Regarding Claims 9 and 21, Bossert in view of Savian discloses the limitations of Claims 1 and 14.  Bossert additionally discloses wherein the seat configuration determination control unit assigns one or more seat assignments after a final seat configuration is determined (¶ 0059-0066; illustrative example explains scenario in which there are two configuration options, only one of which is available in particular time periods (a "final" configuration for each time period), and the system accepts and assigns additional reservations for which there are sufficient open tables/seats to accommodate said reservations).
Regarding Claim 11, Bossert in view of Savian discloses the limitations of Claim 1.  Bossert additionally discloses wherein the seat configuration determination control unit iteratively updates the portfolio of seat configuration options upon receipt of each of the reservations (¶ 0033, 0059, 0072; "For example, both table assignments and the table configuration may "float" or remain flexible until the end of the reservation process, at which time the system may determine a final table layout and assign a specific table to each accepted reservation request;" upon receipt of each reservation request, system performs yield management calculations including possible arrangement configurations).
Regarding Claim 16, Bossert in view of Savian discloses the limitations of Claim 14.  Bossert additionally discloses receiving the reservations from a booking system in communication with the seat configuration determination control unit (¶ 0009, 0035, 0046-0048, 0074; Figs. 1, 3-4; system contains both a yield management calculation module for 
Regarding Claim 18, Bossert in view of Savian discloses the limitations of Claim 14.  Bossert does not explicitly disclose but Savian does disclose wherein the portfolio of seat configuration options comprises locations of seats and monuments within the internal cabin (¶ 0067-0068, 0087-0088; database includes lists/tables of all possible internal cabin configurations, including monument zones/placements and the possible placements thereof).  The motivation to combine remains the same as for Claim 1.
Claims 7, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert in view of Savian and Boies et al (PGPub 20020082878) (hereafter, “Boies”).  
Regarding Claims 7 and 19, Bossert in view of Savian discloses the limitations of Claims 1 and 14.  Bossert additionally discloses wherein the seat configuration determination control unit iteratively updates the portfolio of seat configuration options until a final seat configuration is reached (¶ 0033, 0059, 0072; "For example, both table assignments and the table configuration may "float" or remain flexible until the end of the reservation process, at which time the system may determine a final table layout and assign a specific table to each accepted reservation request;" upon receipt of each reservation request, system performs yield management calculations including possible arrangement configurations).  Neither Bossert nor Savian explicitly disclose but Boies does disclose wherein the final seat configuration is reached at a seat reconfiguration deadline (Abstract; ¶ 0020; seating arrangements may be shifted/reassigned and are finalized until a predetermined time prior to the flight's departure).
KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Boies are applicable to the base device (Bossert and Savian), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 22, Bossert discloses a seat configuration management method for determining a seat configuration (¶ 0003, 0009, 0013; system analyzes alternate physical arrangements of infrastructure, including seats, to select a target physical arrangement).  Bossert does not explicitly disclose but Savian does disclose wherein the determined seat configuration is of an internal cabin of an aircraft (Abstract; ¶ 0002, 0066; layout of passenger accommodations (LOPA)).
Bossert additionally discloses storing seat configuration options data regarding the space in a seat configuration database in communication with a seat configuration determination control unit (¶ 0035, 0074; Fig. 1; system contains both a yield management calculation module for determining seat arrangements and databases for storing candidate configurations and reservations).  Bossert does not explicitly disclose but Savian does disclose wherein the space is an aircraft and the seat configuration database is an aircraft seat 
Bossert additionally discloses receiving reservations for an event from a booking system in communication with the seat configuration determination control unit (¶ 0009, 0035, 0046-0048, 0074; Figs. 1, 3-4; system contains both a yield management calculation module for determining seat arrangements and databases for storing candidate configurations and received reservations).  Bossert does not explicitly disclose but Savian does disclose wherein the event is a scheduled trip of the aircraft (Abstract; ¶ 0002, 0066-0067; layout of passenger accommodations (LOPA)).  
Bossert additionally discloses providing, by the seat configuration determination control unit, a portfolio of seat configuration options (¶ 0012-0013, 0035-0036, 0046-0047, 0050; Fig. 1; apparatus contains a database; database may store candidate table configurations; each table has an associated seat capacity).  Bossert does not explicitly disclose but Savian does disclose wherein the seat configuration options are for the scheduled trip of the aircraft and wherein the portfolio of seat configuration options comprises locations of seats and monuments within the internal cabin (Abstract; ¶ 0002, 0066-0068, 0087-0088; layout of passenger accommodations (LOPA); database includes lists/tables of all possible internal cabin configurations, including monument zones/placements and the possible placements thereof).
Bossert additionally discloses iteratively updating, by the seat configuration determination control unit, the portfolio of seat configuration options based on the reservations (¶ 0047-0048, 0059-0061, 0072; Figs. 3-4, 7; upon receipt of each reservation request, system performs yield management calculations including possible arrangement 
Bossert additionally discloses determining, by the seat configuration determination control unit, a final seat configuration through said iteratively updating (¶ 0033, 0059, 0072; "For example, both table assignments and the table configuration may "float" or remain flexible until the end of the reservation process, at which time the system may determine a final table layout and assign a specific table to each accepted reservation request;" upon receipt of each reservation request, system performs yield management calculations including possible arrangement configurations).  Bossert does not explicitly disclose but Savian does disclose wherein the seat configuration is for the scheduled trip (Abstract; ¶ 0002, 0066-0067; layout of passenger accommodations (LOPA)).  
The motivation to combine remains the same as for Claim 7.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert in view of Savian and Hildebrand et al (PGPub 20200250604, claiming the benefit of PCT/EP2018/062238 (filed 5/11/2018) and foreign priority to EP 17192397.2 (filed 9/21/2017)) (hereafter, “Hildebrand”).  
Claims 8 and 20, Bossert in view of Savian discloses the limitations of Claims 1 and 14.  Neither Bossert nor Savian explicitly discloses but Hildebrand does disclose wherein the seat configuration determination control unit adjusts rows of a seat configuration based on one or more defined seat assignments (¶ 0076; Claim 33; the position of rows can be changed depending on the booking information of the seats in the respective row).  Bossert additionally discloses wherein the seat configuration is a final seat configuration (¶ 0033; "For example, both table assignments and the table configuration may "float" or remain flexible until the end of the reservation process, at which time the system may determine a final table layout and assign a specific table to each accepted reservation request").
The motivation to combine the references of Bossert and Savian remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the row shifting functionality of Hildebrand with the seat configuration determination system of Bossert and Savian because Hildebrand teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0018 and 0055, the invention of Hildebrand is disclosed for use in a seat configuration determination system such as that of Bossert and Savian.  Particularly, one of ordinary skill in the art would find it advantageous to shift rows of seats while adjusting the placement of seats within the internal configuration of an aircraft.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert in view of Savian and Lele et al (PGPub 20120010912) (hereafter, “Lele”).  
Regarding Claim 10, Bossert in view of Savian discloses the limitations of Claim 1.  Neither Bossert nor Savian explicitly disclose but Lele does disclose wherein the system 
The motivation to combine the references of Bossert and Savian remains the same as for Claim 1. It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the interval repetition functionality of Lele with the seat configuration determination system of Bossert and Savian because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Lele are applicable to the base device (Bossert and Savian), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert in view of Savian, Sunshine et el (PGPub 20170109662) (hereafter, “Sunshine”), McCartney (US 9,633,402) (hereafter, “McCartney”), Lin (PGPub 20170351976) (hereafter, “Lin”), and Park et al (PGPub 20170109662) (hereafter, “Park”).  
Claim 12, Bossert in view of Savian discloses the limitations of Claim 1.  Neither Bossert nor Savian explicitly disclose but Sunshine does disclose wherein the portfolio of seat configuration options includes a portfolio of variable price offerings of seats with variable seat attributes (¶ 0025, 0121, 0163; seats are priced based on rules; rules consider seating aspects and locations).  Neither Bossert nor Savian nor Sunshine explicitly disclose but McCartney does disclose wherein seat attributes include seat pitch, legroom, recline range, seat width, armrest width, proximate window, proximate aisle, proximate bulkhead, seat location in an interior arrangement, and child friendly features (Column 1, line 25 through Column 4, line 22; Column 17, line 51 through Column 18, line 22; Column 19, lines 15-28; Column 21, lines 1-4; Column 40, lines 43-64; seat width, armrest width, pitch, window seat, aisle seat, front/back/exit-row seat, maximal seat recline angle, a contour of the overhead cabin, a height from the seat to the overhead cabin, child friendly).  Neither Bossert nor Savian nor Sunshine nor McCartney explicitly disclose but Lin does disclose wherein seat attributes include proximate cross-aisle (¶ 0004; when purchasing multiple seats, considers whether they cross an aisle).  Neither Bossert nor Savian nor Sunshine nor McCartney nor Lin explicitly discloses but Park does disclose wherein seat attributes include handicap friendly features (wherein seat attributes include handicap friendly features).  
The motivation to combine the references of Bossert and Savian remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the variable seat pricing of Sunshine with the seat configuration determination system of Bossert and Savian because the combination merely applies a known technique to a known device/method/product ready for improvement to yield KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Sunshine are applicable to the base device (Bossert and Savian), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the seat characteristics of McCartney with the seat configuration determination system of Bossert, Savian, and Sunshine because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of McCartney are applicable to the base device (Bossert, Savian, and Sunshine), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the seat characteristics of Lin with the seat configuration determination system of Bossert, Savian, Sunshine, and McCartney because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Lin are applicable to the base device (Bossert, Savian, Sunshine, and McCartney), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Park are applicable to the base device (Bossert, Savian, Sunshine, McCartney, and Lin), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bossert in view of Savian, Sunshine, McCartney, Lin, Park, and Gorin et al (PGPub 20150294264) (hereafter, “Gorin”).
Regarding Claim 13, Bossert in view of Savian, Sunshine, McCartney, Lin, and Park disclose the limitations of Claim 12.  None of the aforementioned references explicitly disclose but Gorin does disclose wherein the portfolio of variable price offerings include variable prices determined through probability of achieving at least one of increased revenue, increased profit, or increased load factor (¶ 0027, 0034; adjusts the number of seats in varying fare classes (prices) by a percentage to increase future revenue/meet a target load factor).
The motivation to combine the references of Bossert, Savian, Sunshine, McCartney, Lin, and Park remains the same as for Claim 12.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the pricing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Gorin are applicable to the base device (Bossert, Savian, Sunshine, McCartney, Lin, and Park), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20200334586 – “Autonomous and Integrated System, Method and Computer Program for Dynamic Optimisation and Allocation of Resources for Defined Spaces and Time Periods,” Petroulas, disclosing a system for adjusting and optimizing the locations of seats within a space
US 7,028,304 – “Virtual Line Replaceable Unit for a Passenger Entertainment System, Method and Article of Manufacture,” Weinberger et al, disclosing a system for storing and selecting between many different seating configurations for an aircraft



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628